MEMORANDUM***
On July 9, 2007, the court dismissed this petition for review for failure to file a response to the court’s order to show cause. Petitioners have filed a motion to reinstate. The motion to reinstate is granted. The court has also received petitioners’ response to the order to show cause. The Clerk shall file the response received July 25, 2007.
Respondent’s motion to file late a motion to dismiss this petition for review and an opposition to the motion for stay of removal is granted. Respondent’s motion to dismiss is construed as a motion to dismiss in part and motion for summary disposition in part.
A review of the response to the court’s May 18, 2007 order to show cause, and the administrative record, demonstrates that petitioner Raul Ricardo Garcia Santos has presented no evidence that he has a qualifying relative as defined in 8 U.S.C. § 1229b(b)(1)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) . The BIA therefore correctly concluded that, as a matter of law, petitioner Raul Ricardo Garcia Santos was ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition with regard to petitioner Raul Ricardo Garcia Santos is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
We have reviewed the response to the court’s May 18, 2007 order to show cause with regard to petitioners Raul Garcia Maldonado, Leticia Santos Zacarías, and Dulce Leticia Garcia Santos, and we conclude that petitioners have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, the motion to dismiss this petition for review with regard to petitioners Raul Garcia Maldonado, Leticia Santos Zacarías, and Dulce Leticia Garcia Santos for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
*418PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.